Title: To Thomas Jefferson from Andrew Jackson, 16 June 1802
From: Jackson, Andrew
To: Jefferson, Thomas


            SirNashville June 16th. 1802
            I have lately been informed that Mr. Anderson at present attorney for the united States in and for the District of West Tennessee, is about to resign that office—
            Mr Thomas S[tuar]t of this District, has applied to me to make known to the President of the united States, his wish to fill that office, should it be vacated by the resignation of Mr. Anderson—
            Mr S[tuart] is a man of respectability, and of considerable Standing at the Barr, he has been a practiseing lawyer in the Superior courts of this State for about four years with good Success—I have no doubt, if he is appointed, but he will descharge the duties of that office with credit to himself and satisfaction to the Publick—
            I am Sir, with high consideration and respect, yr, Mo, ob, Serv,
            Andrew Jackson
           